232 F.2d 887
George B. GILES, Appellant,v.PICK HOTELS CORPORATION and Fort Shelby Hotel Company, Appellees.
No. 12438.
United States Court of Appeals Sixth Circuit.
April 27, 1956.

Markle, Markle & Eubank, Detroit, Mich., for appellant.
Ward & Plunkett, Detroit, Mich., for appellees.
Before SIMONS, Chief Judge, and MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
The appellant was injured while he and a bellboy employed by appellee were engaged in removing luggage from the appellant's car in front of the appellee's hotel in Detroit. While the bellboy was taking baggage out of the rear seat of the car, the appellant reached into the front seat to remove a brief case. In doing so he supported himself by placing his left hand on the center pillar to which the rear door was hinged with his fingers in a position to be injured if the rear door was closed. The bellboy closed the rear door, and a part of the appellant's left index finger was amputated. The district judge found the appellant guilty of contributory negligence as a matter of law and directed a verdict for the appellee under what he considered a controlling decision of the Supreme Court of Michigan, Abent v. Michigan Cab Co., 1937, 279 Mich. 617, 273 N.W. 289, 290.


2
In our opinion the district court's conclusion was correct. In the Abent case the Michigan Supreme Court held that a passenger alighting from a taxicab who was injured when the driver closed the door on his hand was guilty of contributory negligence as a matter of law, stating that "Ordinarily a door jamb or crack is not the place for fingers." Although obvious factual distinctions exist between the Abent case and the case at bar, they are not such as to lead to a different legal result.


3
The judgment of the district court is affirmed.